MEMORANDUM **
Sergio Martin Reynaga, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001), we deny the petition for review.
During direct examination, Reynaga testified that his wife attempted to commit suicide due to his immigration problems, and later on cross examination, he admitted that this testimony was false. Substantial evidence supports the agency’s finding that Reynaga did not timely or voluntarily recant the false testimony. See Matter of Namio, 14 I. & N. Dec. 412, 414 (BIA 1973). Substantial evidence also supports the agency’s finding that Reynaga provided false testimony with the intent to deceive for the purpose of obtaining an immigration benefit. Reynaga was therefore precluded from showing good moral character for cancellation of removal purposes. See 8 U.S.C. § 1101(f)(6); see e.g., Ramos, 246 F.3d at 1266.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.